                        Case 1:20-cv-01540-AWI-BAM Document 13 Filed 12/08/20 Page 1 of 1


                    1 DOWNEY BRAND LLP
                      JANLYNN R. FLEENER (Bar No. 169385)
                    2 jfleener@downeybrand.com
                      621 Capitol Mall, 18th Floor
                    3 Sacramento, California 95814
                      Telephone:   916.444.1000
                    4 Facsimile:   916.444.2100

                    5 Attorneys for Defendant THE GOLDEN 1
                      CREDIT UNION
                    6

                    7

                    8
                                                     UNITED STATES DISTRICT COURT
                    9
                                         EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
                   10

                   11
                        ROCKY LO SAETERN,                                   Case No. 1:20-cv-01540-AWI-BAM
                   12
DOWNEY BRAND LLP




                                       Plaintiff,                           ORDER ON STIPULATION EXTENDING
                   13                                                       TIME FOR DEFENDANT THE GOLDEN
                               v.                                           1 CREDIT UNION TO FILE A
                   14                                                       RESPONSIVE PLEADING TO THE
                      GOLDEN 1 CREDIT UNION, and                            COMPLAINT
                   15 TRANSUNION, LLC,
                                                                            The Hon. Anthony W. Ishii
                   16                  Defendants.
                                                                            Trial Date:          Not Set
                   17

                   18
                               After full consideration of the matter, and upon Stipulation of Plaintiff ROCKY LO
                   19
                        SAETERN and Defendant THE GOLDEN 1 CREDIT UNION, this Court finds as follows:
                   20
                               IT IS HEREBY ORDERED that, pursuant to Rule 6(b)(1) of the Federal Rules of Civil
                   21
                        Procedure and Local Rule 144(a) of the Eastern District of California Local Rules, Golden 1’s
                   22
                        deadline to respond to Plaintiff’s Complaint is extended up to and including January 6, 2021.
                   23
                        IT IS SO ORDERED.
                   24

                   25      Dated:     December 8, 2020                           /s/ Barbara   A. McAuliffe             _
                                                                         UNITED STATES MAGISTRATE JUDGE
                   26
                   27

                   28
                                                                        1
                          ORDER ON STIPULATION EXTENDING TIME FOR DEFENDANT THE GOLDEN 1 CREDIT UNION TO
                                            FILE A RESPONSIVE PLEADING TO THE COMPLAINT
